DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted January 06, 2022. Claims 1, 4, 10, 13, 15 and 16 are amended. Claims 2, 3, and 17-39 are canceled. Claim 40 is newly added. Claims 1, 4-16 and 40 are currently pending. 
Allowable Subject Matter
Claims 1, 4-16 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the guide feature includes two parallel rods that cooperate to define the fiber alignment groove; and wherein the elastic cantilever arms include free end portions having wings that engage the second portions of the guide feature, the second portions being provided on the rods, and the free end portions of the cantilever arms also including tabs that align with the fiber alignment groove, wherein the wings project laterally outwardly from opposite sides of the tabs” (claim 1); “wherein the wings project laterally outwardly from opposite sides of the tabs” (claim 15); “the housing including first and second housing pieces that meet at a central interface plane” (claim 16). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. Reasons for allowance for claim 14 were given in the Non-Final Rejection mailed October 06, 2021 and are still applicable. Further, claim 40 is allowable for the same reasons as the previous claim 10 was, as recited in the Non-Final Rejection mailed October 06, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874